Citation Nr: 1105443	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post left knee ACL reconstruction from February 10, 2005 
to February 18, 2010, and a disability rating higher than 30 
percent from February 19, 2010, for status post anterior cruciate 
ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1992 
and September 2001 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  

The Board notes that the Veteran was afforded a hearing at the RO 
during July 2007.  A transcript of this testimony is of record.

In an October 2009 decision, the Board remanded this issue for 
additional development.

In a September 2010 rating decision, during the pendency of this 
appeal, the RO granted a higher disability rating of 30 percent 
for status post left knee ACL reconstruction, effective February 
19, 2010.  As higher schedular evaluations for this disability is 
possible, the issue of entitlement to a rating in excess of 30 
percent for status post left knee ACL reconstruction remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected status post left knee ACL 
reconstruction involves  a request for a higher rating following 
the grant of service connection, the Board has characterized this 
claim in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for a previously service- 
connected disability). 


FINDINGS OF FACT

1.  From February 10, 2005, the Veteran has experienced left knee 
instability that more nearly approximates severe impairment.

2.  From July 28, 2007, the service-connected left knee 
disability is manifested by findings of arthritic changes and 
extension limited at 15 degrees.  Prior to that date, arthritis 
was not diagnosed.

3.  From February 19, 2010, the service-connected left knee 
disability is manifested by findings of arthritic changes and 
extension limited at 20 degrees.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for an 
initial evaluation of 30 percent, but no more, for status post 
left knee ACL reconstruction based on instability from February 
10, 2005, have been met.  38 U.S.C.A. §  1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010). 

2.  With resolution of reasonable doubt, the criteria for a 
separate 20 percent rating, but no higher, for left knee 
arthritis resulting in limited extension from July 28, 2007, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 (2010).

3.  With resolution of reasonable doubt, the criteria for a 
separate 30 percent rating, but no higher, for left knee 
arthritis resulting in limited extension from February 19, 2010, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The AMC provided notice to the Veteran in a March 2010 letter 
that explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the March 2010 letter, and opportunity 
for the Veteran to respond, the September 2010 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in January 2006, 
July 2007 and February 2010 that were fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

In a May 2006 rating decision, the RO granted service connection 
for status post left knee ACL reconstruction at a 10 percent 
disability rating, effective February 10, 2005.  This rating was 
based on Diagnostic Code 5260.

In an October 2007 rating decision, the RO increased the 
disability rating to a 20 percent rating, effective February 10, 
2005.  This increased rating was based on Diagnostic Code 5257.

As noted above, in a September 2010 rating decision the RO 
granted a higher disability rating of 30 percent for status post 
left knee ACL reconstruction, effective February 19, 2010, under 
Diagnostic Code 5257.

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 20 percent rating 
is assigned for moderate impairment and a 30 percent rating is 
assigned for severe impairment. 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which, in 
turn, provides states that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  See C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and normal 
range of flexion of the knee is to 140 degrees.  See 38 C.F.R. 
Part 4, § 4.71, Plate II .

Under Diagnostic Code 5260, limitation of flexion to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
flexion limited to 30 degrees.  A 30 percent rating requires 
flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is warranted 
where there is limitation of extension to 10 degrees; limitation 
of extension to 15 degrees warrants a 20 percent rating.  A 30 
percent rating requires limitation of extension to 20 degrees.  A 
40 percent rating requires limitation of extension to 30 degrees.  
A 50 percent rating requires limitation of extension to 45 
degrees.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

Factual Background and Analysis

The Veteran underwent a VA examination in January 2006.  On 
examination, his left knee was nontender.  There were positive 
McMurray signs and pain medially on the knee counterclockwise 
rotation and pain lateral of knee on clockwise rotation.  He had 
fixed patella and mild crepitus on passive motion of the knee.  
There was left knee instability.  Flexion was 0 to 90 degrees 
with additional loss of range of motion on repetitive use but 
with no degrees.  No X-rays were taken.  The diagnosis was an ACL 
tear.

The Veteran underwent a VA examination in July 2007.  The Veteran 
reported increased pain and instability.  On examination, he had 
moderate swelling and mild effusion in his left knee.  He was 
capable of 110 degrees of flexion.  He lacked 15 degrees from 
full extension.  He had grinding and crepitation on repetitive 
passive flexion and extension.  He was tender on both medial and 
lateral aspects of the joint line but more so on the medial 
aspect.  He had residual anterior posterior laxity both at 90 
degrees flexion and 30 degrees flexion.  He did not have any 
instability on varus or valgus strain of the left knee.  The 
diagnosis was posttraumatic multicompartmental osteoarthritis of 
the left knee.

Per the October 2009 remand instructions, the Veteran underwent a 
VA examination in February 2010.  The examiner noted that the 
Veteran's knee was swollen most of the time.  He had given up 
sports and a modest amount of recreation.  There was pain, 
instability, stiffness and weakness.  There was no 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, locking, effusions, symptoms of 
inflammation or flare-ups of joint disease.  Flexion was from 20 
to 130 degrees with extension being limited by -20 degrees.  
There was no objective evidence of pain with active motion.  
There was no joint ankylosis.  The examiner indicated that the 
Veteran's left knee did not fully extend at rest or with 
volitional effect.  It lacked about 20 degrees of full extension 
which the examiner wrote as -20.  X-rays demonstrated an old ACL 
repair, possible small joint effusion and degenerative arthritis 
with medial compartment joint space narrowing.  The diagnosis was 
osteoarthritis of the left knee with ACL instability.  There were 
no significant effects on the Veteran's usual occupation.

The Board finds that a maximum 30 percent rating is warranted for 
instability of the right knee under Diagnostic Code 5257 for the 
entire appeal period.  January 2006 and July 2007 VA examinations 
demonstrate that there were positive McMurray signs and pain 
medially on the knee as well as instability as well as mild 
effusion and crepitus.  Accordingly, the Board finds that the 
Veteran's left knee instability is manifested by symptoms more 
reflective of severe impairment and as such more nearly 
approximates the highest 30 percent rating pursuant to Diagnostic 
Code 5257 for the entire appeal period.

The Board notes that the Veteran is now assigned the maximum 30 
percent rating allowed under Diagnostic Code 5257 from the 
effective date of service connection.  As such, the Veteran may 
only receive a higher rating under a different Diagnostic Code.  
However, there is no evidence of ankylosis of the knee, 
Diagnostic Code 5256 or impairment of the tibia and fibula, 
Diagnostic Code 5262.  Therefore, these Diagnostic Codes will not 
be applied, and the Veteran's left knee instability will continue 
to be rated as 30 percent disabling under Diagnostic Code 5257.

However, as of July 2007, the Veteran has been diagnosed with 
arthritis.  Therefore the Board must consider whether a separate 
rating for the left knee based on limited or painful motion is 
warranted from this time period.

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that a separate 20 percent rating for limited extension of 
the left knee is warranted from July 28, 2007.  The July 2007 VA 
examination reports reflected that the Veteran had arthritis and 
lacked 15 degrees of extension.  Accordingly, a separate 20 
percent rating, but no higher, for the left knee based on limited 
extension is warranted under Diagnostic Code 5261.  This is so 
even considering functional loss due to pain and other factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

Regarding the period from February 19, 2010, the February 2010 VA 
examination report reflects that the Veteran's left knee 
extension was negative 20 degrees.  Accordingly, a separate 30 
percent rating, but no higher, for the left knee based on limited 
extension is warranted under Diagnostic Code 5261.  This is so 
even considering functional loss due to pain and other factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

The Board also observes that the Veteran's flexion of his left 
knee has been found to result in flexion of no less than 90 
degrees- as noted in the January 2006 examination, no less than 
110 degrees as noted at the July 2007 examination and no less 
that 130 degrees - as noted at the February 2010 VA examination.  
As there is no medical evidence that his symptoms have been so 
disabling to result in flexion limited to 45 degrees- the 
requirement for a compensable, 10 percent rating under Diagnostic 
Code 5260.  As such, there is no basis for assignment of any 
additional, compensable rating based on limited flexion of the 
left knee. 

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted more than a 30 percent rating for 
instability and a 20 percent rating from July 18, 2007 and a 30 
percent rating from February 19, 2010 for lack of extension.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999). 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's left knee disability is appropriately contemplated 
by the rating schedule.  Indeed, higher evaluations are 
available, but the criteria for such evaluations have not been 
met.  Therefore, referral for consideration of an extraschedular 
evaluation is not warranted here.  Thun.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 30 percent evaluation, but no more, for 
status post left knee ACL reconstruction based on instability 
from February 10, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits.

A separate 20 percent rating, but no higher, for left knee 
arthritis resulting in limited extension from July 28, 2007, is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

A separate 30 percent rating, but no higher, for left knee 
arthritis resulting in limited extension from February 19, 2010, 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


